DETAILED ACTION
This Office action is regarding Applicant's claims filed 20 December 2021 to a prior Office action.  Claims 1-24 are pending.  
This Office Action is an Allowance after a Pre-Appeal Conference Decision. 
Allowable Subject Matter
Claims 1-24 are allowed, as presented on 20 December 2021.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1 and 11, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record [prior art teaches database object being associated with identifier and user is and key like cited reference Csillag et al. (US 2012/0265742 A1) but does not teach tagging specifying a rank, diffing tagged documents and creating new version through merge with change list] does not disclose, in combination, the steps in independent claims 1 and 11 of:
“changing at a computer values of data of the at least one array or changing order of objects in the at least one array; 
diffing at a computer two tagged documents or files to produce at least one Changes List, the at least one Changes List specifying changes made to the at least one document or the at least one file; and 
creating at a computer a new version of the at least one document of file by a merge operation that processes the Changes Lists to create a new version of the at least one document or the at least one file so that changes to the data are merged atomically so that synchronous charges by the plurality of users is applied asynchronously in order, thereby permitting the plurality of users to make changes to the document or the file concurrently in time, wherein the Changes List contains an ADD instruction that instructs the merge operation to add a value at a position identified by a given path and a specified rank position”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

5/7/2022